Citation Nr: 1744058	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-44 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to January 5, 2012, and greater than 30 percent beginning January 5, 2012, for internal derangement, left (non-dominant) shoulder with arthritis and ankylosis, and dysfunction to muscle groups I and III.

2.  Entitlement to service connection for a cervical spine disorder (claimed as atlantoaxial articulation with endplate spondylosis of spine, to include spondylolisthesis, C5-6 bony encroachment, and degenerative joint disease), to include as secondary to the service-connected disabilities of internal derangement, left shoulder with arthritis and ankylosis and/or left long thoracic neuropathy (claimed as brachial neuritis).  

3.  Entitlement to service connection for left thumb osteoarthritis (claimed as degenerative changes of the left first (MC joint)), to include as secondary to the service-connected disabilities of internal derangement, left shoulder with arthritis and ankylosis and/or left long thoracic neuropathy (claimed as brachial neuritis).  

4.  Entitlement to service connection for a left elbow disorder (claimed as olecranon enthesophyte of the left elbow), to include as secondary to the service-connected disabilities of internal derangement, left shoulder with arthritis and ankylosis and/or left long thoracic neuropathy (claimed as brachial neuritis).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.
      
This appeal to the Board of Veterans' Appeals (Board) arose from September 2009, August 2010, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Specifically, the September 2009 rating decision continued a 20 percent disability rating for the Veteran's service-connected left shoulder disability.  The August 2010 rating decision, in part, denied service connection for a cervical spine disorder.  The June 2014 rating decision denied service connection for left thumb and left elbow disorders.  

With regard to the left shoulder issue, in an April 2012 rating decision, the Cleveland RO increased the Veteran's disability rating for the left shoulder disability from 20 percent to 30 percent effective January 5, 2012.  However, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase both before and after January 5, 2012, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

With regard to the TDIU claim, a review of the record shows that the Veteran last worked in July 2003 and was awarded disability benefits from the Social Security Administration (SSA) effective April 30, 2009.  In a March 2016 VA shoulder examination, it was noted that the Veteran's service-connected left shoulder disability impacted his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)  Specifically, the examiner wrote that the Veteran cannot engage in pulling, pushing, lifting, or overhead work.  In a November 2016 VA Form 9 the Veteran wrote that he could not work due to his service-connected left shoulder disability.  This raises the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  As such, the Board has taken jurisdiction of the TDIU issue in accordance with Rice.

The issues of entitlement an increased rating for left shoulder disability, entitlement to service connection for left elbow and left thumb disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's cervical spine disorder is proximately due to or the result of his military service, to include a service-connected disease or injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a cervical spine disorder is either directly related to service or caused by his service-connected left shoulder/left upper extremity neurological disabilities.  Specifically, the Veteran contends that the muscular degeneration of the left shoulder has resulted in degenerative changes of the cervical spine.  Alternatively, the Veteran contends that his current cervical spine disorder is directly related to an in-service injury to the left shoulder and was misdiagnosed until years after service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110.  In addition, service connection is also warranted where the evidence of record establishes that a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).

Generally, in order to prevail under the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disease or injury, and (3) a nexus, or link, between the current disability and the service-connected disease or injury.  Wallin v. Wes, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reveal no complaint, diagnosis, or treatment for a cervical spine disorder.  Significantly, the Veteran's February 1972 separation examination shows a normal spine.  Service treatment records do, however, show that the Veteran fell on his left shoulder in August 1970 resulting in weakness of the left upper extremity.  

The Veteran submitted an initial claim for service connection for a cervical spine disability secondary to his service-connected left shoulder disability in June 2009.

The earliest evidence of cervical spine problems is an April 2009 VA treatment record noting magnetic resonance imaging (MRI) findings of potentially significant bony encroachment of the neural foramina at C5-6 as well as mild diffuse spondylosis (i.e., degenerative disc disease of the cervical spine).  

In connection with this claim, the Veteran was afforded a VA examination in May 2010.  The examiner diagnosed degenerative disc disease at C5-C6 with spondylolisthesis and opined that this was not caused by or a result of the Veteran's service-connected left shoulder internal derangement and dysfunction.  Unfortunately, the examiner did not provide a rationale for this opinion.  

However, there are several private treatment records which note a relationship between the Veteran's cervical spine disorder and his service-connected left shoulder/left upper extremity disabilities.  Specifically, in a September 2010 statement, the Veteran's private physician wrote that his cervical spine disorder was related to an injury, disease, or event occurring during his military service.  There is no rationale for this opinion either, however, in another September 2010 private treatment record from Griffin Chiropractic Clinic, it was noted that the Veteran experienced a shoulder injury during his military service and that this condition, over time, has worsened and has resulted in muscular degeneration and left shoulder stress that has translated to the cervical spine increasing the degenerative process.  

In December 2012 and March 2013 statements, the Veteran's private physician (Dr. S.S.C.) again wrote that his cervical spine disorder, specifically cervical facet degenerative arthritis was related to an injury, disease, or event occurring during his military service.  Unfortunately, there is no rationale for these opinions.  

In a June 2013 statement, Dr. B.J.G. (Griffin Chiropractic Clinic) noted that the Veteran sustained a left shoulder injury during his military service which has caused him considerable discomfort and disability since the onset of the injury.  According to Dr. B.J.G., through his education and experience as a physician, a primary issue can and usually will cause secondary or even tertiary issues down the line due to compensation, stress, and a decrease in the body's ability to perform normally.  Dr. B.J.G. noted that the Veteran exhibited disc degeneration of the cervical spine and opined that this was a direct cause of years of compensation for the left shoulder and surrounding region.

The Veteran was afforded a second VA cervical spine examination in October 2016.  This examination noted diagnoses of cervical strain (August 1970) and spinal fusion (June 2015).  Significantly, the October 2016 VA examiner opined that the Veteran's cervical spine disorders were at least as likely as not (50 percent or
Greater probability) proximately due to or the result of the Veteran's service-connected condition.  As rationale for this opinion, the examiner the Veteran fell and landed on the left shoulder during his military service.  He complained of neck and left shoulder pain as well as headaches.  He could not lift his left hand above shoulder level and his left scapula was prominent.  He was treated conservatively and he was put on profile of not lifting the heavy stuff.  He carried that profile for 18 months and 26 days.  He was treated with pain medications Darvon and then with Darvocet.  An orthopaedic consultation of October 1970 mentions the headaches and left shoulder pain.  An April 1971 profile noted weakness in left upper extremity.  He had no investigation other than EMG (electromyography).  His April 1971 EMG showed the following:

20 year old male fall left shoulder injury treated with PT. EMG Jan 1971and repeated on April 1971 partial denervation of serratus anterior and lower trapezius muscle at Brook General Hospital.  No clinical change from dysfunction of these muscles.  The patient was on permanent profile for this problem and being transferred to Brooke General Hospital for comparative EMG studies and further evaluation of the spinal accessary and long thoracic nerves.  Dig: Paralysis of left Serratus anterior and lower portion Trapezius muscle due to old injury. 

The examiner noted that, although the Veteran complained of neck pain and the headaches, he was not evaluated for it.  Because he could not lift the left upper extremity over the shoulder, only the shoulder was evaluated and considered.  The pain medication given to him also helped the headache and neck pain.  After approximately 19 months of service, the Veteran was separated and he continued to have pain in his neck.  Had the neck and also cervical plexus been evaluated at the time and found to be not involved then the question of secondary connection of neck pain to the shoulder condition would have been moot.  Isolated long thoracic nerve injury is extremely rare unless the nerve is cut at the periphery such as in laceration.  The VA opinion provided in May 2010 is right that the Veteran's cervical spine conditions (spondylolisthesis, C5-6 bony encroachment, degenerative joint disease) are not caused by or a result of his left shoulder internal derangement and muscle dysfunction.  However the examiner did not go in depth to find why the Veteran had isolated long thoracic nerve injury, shoulder pain, shoulder dysfunction and left upper extremity weakness.  The fact that the Veteran had blunt trauma and not the laceration and that he had complained of headache and neck pain (the neck pain can also cause or precipitate as headache) and shoulder pain, and that the Veteran was put on profile for the left upper extremity weakness points to the neck injury.  His neck injury was neither suspected nor evaluated during the service though the Veteran had left upper extremity weakness, for that reason, the examiner felt that the Veteran's neck pain existed since service and resulted in cervical spine fusion so the Veteran's cervical spine conditions (spondylolisthesis, C5-6 bony encroachment, degenerative joint disease) is as likely as not is related to the injury he sustained during service and that had gone unrecognized.  Furthermore, the examiner wrote that the neck condition and cervical radiculopathy was probably the direct result of the trauma that the patient sustained during the service with long thoracic nerve dysfunction, shoulder condition and left upper extremity weakness conditions were secondary to neck and cervical plexus injury.

Subsequently, an additional VA opinion was obtained in February 2017.  This examiner wrote that Veteran's cervical spine DDD (degenerative disc disease) with spondylolisthesis is less likely than not caused by or related to the service-connected left shoulder internal derangement with arthritis and dysfunction to muscle groups I and II.  The rationale for this opinion was that the Veteran is service connection for a left upper extremity condition.  Although the Veteran contends that neck pain was directly related to complaints in service, service treatment records are mute for any chronic neck injury or complaints.  Left shoulder arthritis with internal derangement, is a condition of the left shoulder joint itself and would not cause degeneration of the cervical spine.  His cervical spine DDD is more likely due to age related changes.

Here, the evidence establishes that the Veteran has a current cervical spine disorder.  The May 2010 VA examination report shows a diagnosis of degenerative disc disease at C5-C6 with spondylolisthesis and the October 2016 VA examination report shows diagnoses of cervical strain (August 1970) and spinal fusion (June 2015).  Moreover, the information of record reflects that service connection is in effect for left shoulder and left upper extremity neurological disabilities.  

Turning to the question of whether there is a nexus, or link, between the currently shown cervical spine disorder and the service-connected left shoulder and left upper extremity neurological disabilities, the record evidence contains both positive and negative medical opinions on a direct and secondary basis.  In this regard, the September 2010 statement from Griffin Chiropractic Clinic as well as the June 2013 statement from Dr. B.J.G. (also associated with Griffin Chiropractic Clinic) link the Veteran's cervical spine disorder to his military service on a secondary basis (i.e., related to his service-connected left shoulder and left upper extremity neurological disabilities) and each of these opinions include persuasive rationale.  Also, the October 2016 VA examiner related the Veteran's cervical spine disorder to his military service on a direct basis and included persuasive rationale.

By contrast, the record evidence also contains VA medical opinions dated in May 2010 and February 2017.  These VA examiners essentially determined that the current cervical spine disorder cannot be linked to the Veteran's service-connected disabilities.  While the May 2010 VA examiner did not provide a rationale for the opinion, the February 2017 VA examiner did provide a rationale, finding that the Veteran's cervical spine disorder was age related.  

On balance, the VA medical opinions against the claim do not fully address the likelihood that a cervical spine disorder is directly related to the Veteran's military service and/or caused or has been aggravated by a service-connected disability.  Moreover, to the extent that the February 2017 VA examiner called into question the medical science utilized by the other opinions in this case, the Board must emphasize that "Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). 

As such, the cause of the Veteran's cervical spine disorder may never be known with certainty because there are positive and negative opinions on the crucial issue of nexus, which are of equal probative weight.  For this reason, and given that the record is at least in relative equipoise, the Board finds it reasonable to conclude that the record evidence establishes a nexus between the Veteran's cervical spine disorder and his military service, to include a service-connected disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

By law, all reasonable doubt is to be resolved in the Veteran's favor, and thus entitlement to service connection for a cervical spine disorder is warranted.  See Wise, 26 Vet. App. at 531 ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

 
ORDER

Service connection for a cervical spine disorder is granted.  


REMAND

Initially, with regard to all of the remanded claims, while the record shows that the Veteran has been in receipt of SSA disability benefits since April 30, 2009, a review of the claims file does not reveal that any attempt has been made to obtain his complete records from SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.

Also, with regard to all of the remanded claims, it appears that there are outstanding private treatment records.  Significantly, an August 2016 VA treatment record from Orthopaedic Institute of Ohio shows that the Veteran periodically sought treatment from this provider but there are no records from this provider dated prior to August 2016.  Similarly, while there are some private treatment records from St. Rita's Medical Center, Griffin Chiropractic, and Ada Area Family Practice, such records are sparse and it is likely that there are pertinent outstanding treatment records.  On remand, an attempt should be made to obtain this operative report and any other outstanding private treatment records concerning his claimed disabilities.  

With regard to the left shoulder issue, the Veteran was most recently afforded a VA examination in March 2016.  Significantly, this report shows range of motion findings for both shoulders but does not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.  The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the March 2016 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

With regard to the TDIU issue, as above, a review of the record shows that the Veteran last worked in July 2003 and was awarded disability benefits from the Social Security Administration (SSA) effective April 30, 2009.  In a March 2016 VA shoulder examination, it was noted that the Veteran's service-connected left shoulder disability impacted his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)  Specifically, the examiner wrote that the Veteran cannot engage in pulling, pushing, lifting, or overhead work.  In a November 2016 VA Form 9 the Veteran wrote that he could not work due to his service-connected left shoulder disability.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.  On remand, the Veteran should be provided notice regarding the information and evidence necessary to substantiate a TDIU, and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.

Lastly, the Board notes that there are likely outstanding VA and/or private treatment records as the most recent VA medical records in the claims file are dated in February 2017 and the most recent private medical records in the claims file are dated in August 2016.  Therefore, all outstanding VA/private treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records from SSA regarding the Veteran's award of disability benefits beginning April 30, 2009.

2. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.

3. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for left shoulder, left elbow, and left thumb disabilities, to include records from Orthopaedic Institute of Ohio dated prior to August 2016, as well as any outstanding treatment records from St. Rita's Medical Center, Griffin Chiropractic, and Ada Area Family Practice.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from February 2017 to the present.  All reasonable attempts should be made to obtain any identified records.  

4. Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected left shoulder disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint (right shoulder).  If the left shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

5. After conducting any additional development deemed necessary the Veteran's claims should be readjudicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


